NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              DARLENE BURLEY,
                               Plaintiff/Appellant,

                                         v.

                                   ERIC ALI,
                               Defendant/Appellee.

                              No. 1 CA-CV 14-0417
                                FILED 3-19-2015


            Appeal from the Superior Court in Maricopa County
                           No. CV2009-002491
                 The Honorable J. Richard Gama, Judge

                                   AFFIRMED


                                    COUNSEL

Darlene Burley, Phoenix
Plaintiff/Appellant


Eric Ali, Tempe
Defendant/Appellee
                             BURLEY v. ALI
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Michael J. Brown joined.


O R O Z C O, Judge:

¶1           Darlene Burley appeals from a bench trial verdict dismissing
her claims against Eric Ali. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           A vehicle owned by Burley was towed to Ali’s mechanical
shop in January 2005. Ali told Burley the vehicle needed a new engine and
gave Burley a cost estimate. Burley told Ali she could not afford to have
the work done and would get back to him. The vehicle then sat on Ali’s
shop premises for the next three years and eleven months.

¶3            Ali contacted Elite Auto Parts in November 2008 to have
Burley’s vehicle towed from his shop premises. According to Ali, the
towing company used by Elite Auto Parts notified the Arizona Motor
Vehicles Division (MVD) that the vehicle was abandoned. An MVD
abandoned vehicle notice was mailed to Burley in January 2009. Burley
received the notice and attempted to claim the vehicle from Elite Auto Parts,
but she could not afford to do so. According to Burley, Elite Auto Parts had
stripped the vehicle for parts.

¶4            Burley filed a civil claim in justice court against Ali that
sought damages for the loss of her vehicle. Ali counterclaimed. The action
was removed to superior court and deemed subject to mandatory
arbitration. An arbitrator awarded Burley $1,651, finding that “Ali failed to
give proper notice as required by [Arizona Revised Statutes Title 28].” Ali’s
counterclaim was denied.1 Burley timely appealed the arbitration award.



1     On appeal, Burley continues to make arguments related to Ali’s
counterclaim. Ali did not appeal the arbitrator’s dismissal of his
counterclaim, and he likewise did not pursue or attempt to pursue the
counterclaim when Burley’s complaint went to trial at the superior court.



                                     2
                              BURLEY v. ALI
                            Decision of the Court

¶5           A bench trial was held in superior court, with both sides
representing their positions pro per. After trial, the superior court
concluded that Burley “failed to present any substantive evidence that . . .
impeached the testimony of [Ali],” that Burley was “not entitled to relief
under any interpretation of the facts proven,” and that Burley had “failed
to state any viable legal claim.” The trial court accordingly granted
judgment in Ali’s favor by dismissing Burley’s complaint. Burley timely
appealed, and we have jurisdiction pursuant to Article 6, Section 9 of the
Arizona Constitution and Arizona Revised Statutes (A.R.S.) sections 12-
120.21.A.1 and -2101.A.1 (West 2015).2

                               DISCUSSION

¶6            Burley contends the trial proceedings were unfair based on
the trial court’s behavior towards her and its alleged failure to
accommodate her special needs in the courtroom. The trial court has broad
discretion in managing trial proceedings, see Arizona Rule of Evidence
611(a), and we review the trial court’s actions in managing proceedings for
an abuse of discretion. Gamboa v. Metzler, 223 Ariz. 399, 402, ¶ 13 (App.
2010).

¶7             The record does not support Burley’s assertions that the trial
court treated her unfairly and failed to accommodate her special needs. The
record shows that Burley received a full opportunity to present her case,
introduce evidence, and examine witnesses. The record further shows that
the trial court admitted and considered all of the evidence Burley offered.
Finally, the trial transcript does not support Burley’s assertion that the trial
court failed to accommodate her special needs in the courtroom. Although
Burley stated early on at trial that she had difficulty hearing, Burley never
again suggested that she could not hear, understand, or fully participate in
the proceedings. Indeed, the record shows that she was well aware of what
the judge and witnesses were saying throughout trial. The trial court
therefore did not abuse its discretion in managing the proceedings of this
case.

¶8             Burley also argues the weight of evidence does not support
the trial court’s verdict. “When reviewing a verdict, we review the evidence


Thus, the arbitrator’s decision dismissing Ali’s counterclaim stands, and the
counterclaim is no longer at issue.

2     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                       3
                              BURLEY v. ALI
                            Decision of the Court

in a light most favorable to sustaining the verdict.” Castro v. Ballesteros-
Suarez, 222 Ariz. 48, 51, ¶ 11 (App. 2009) (internal citation omitted). Because
the trial court is in the best position to judge the credibility of witnesses and
weigh evidence, we will affirm the trial court’s factual findings unless
clearly erroneous. Id. On appeal, we will not reweigh the evidence “as long
as substantial evidence supports the trial court’s ruling.” CSA 13-101 Loop,
LLC v. Loop 101, LLC, 233 Ariz. 355, 364, ¶ 29 (App. 2013). “Substantial
evidence is any relevant evidence from which a reasonable mind might
draw a conclusion.” Higgins v. Assmann Elec., Inc., 217 Ariz. 289, 296, ¶ 26
(App. 2007) (internal citation omitted).

¶9             We have reviewed the entire record presented in this case,
and it supports the trial court’s verdict. The evidence and testimony
presented by Burley do not, as a matter of law, establish Ali’s liability for
damages. Burley reiterates the evidence presented to the trial court, but she
fails to develop any legal argument that shows anything other than her
dissatisfaction with the verdict. Because substantial evidence supports the
trial court’s verdict, we will not disturb it on appeal.

                               CONCLUSION

¶10           The trial court’s verdict is affirmed.




                                   :ama




                                          4